OPINIÓN COÍTCURRENTE DEL
JUEZ ASOCIADO SR. DEL TORO.
El verdadero motivo que tengo para estar conforme con la revocación de .la sentencia apelada, es el de que habiendo examinado cuidadosamente toda la prueba practicada, no la estimo suficiente para poder llegar a la conclusión de que el acusado en la fecha y en el sitio especificados en la denuncia jugó el juego prohibido denominado poker.
VOTO PARTICULAR DEL
JUEZ ASOCIADO SEÑOR MACLEARY.
La Sección Segunda de la Corte de Distrito de San Juan dictó una sentencia en este cas,o el día 28 de octubre de 1911, declarando culpables a los acusados, del delito de jugar el juego prohibido conocido por poker, condenando a cada uno de dichos acusados a pagar una multa de $30 o en defecto de pago a 30 días de cárcel y la sexta parte de las costas. Contra esta sentencia se interpuso la debida apelación, habiendo sido los autos elevados a este tribunal el día 12 de marzo de 1912. En 25 de abril siguiente tuvo lugar la vista de esta apelación ante el tribunal en pleno, quedando luego sometido el caso a su consideración. Cerca de un año después ha sido resuelto a favor de los apelantes, revocándose la sentencia apelada y desestimándose la denuncia.
Estoy de acuerdo con la mayoría de los jueces de este tribunal en lo que respecta a la poca importancia de la alegación que ha sido presentada de haber estado los acusados expues-*260tos anteriormente por el mismo delito; pero no lo estoy en cnanto a los otros tres puntos que se mencionan, o sea, (1) la insuficiencia de la denuncia; (2) la inaplicabilidad del artículo 299 del Código Penal a un juego que tiene lugar en una casa particular, y (3) la insuficiencia de la prueba para fundar'en eda la denuncia que ha sido presentada en este caso.
No es preciso hacer ningún examen de la prueba. Ella aparece en toda su extensión en la transcripción y opino como la córte sentenciadora,' que es suficiente para fundar en ella e] delito que se ha imputado a los acusados. Además, ha-biendo la corte sentenciadora tenido todos los testigos ante sí y oído las declaraciones que fueron prestadas por cada uno de los mismos, tenía dicha corte mejor oportunidad para for-mar un criterio correcto en cuanto a la suficiencia de la referida prueba, que la que pudo haber tenido cualquiera de los jueces de la corte de apelación después de haber examinado ios autos.
No existe absolutamente nada en el estatuto propiamente considerado, que demuestre que no fuera la intención legis-lativa aplicar el artículo 299 del Código Penal a cualquier sitio comprendido dentro de los límites territoriales de Puerto Rico, ya sea éste una casa privada o pública, un club o una casa de juego. El estatuto no establece ninguna excepción y las cortes por consiguiente no tienen derecho a hacerla me-diante interpretación. La denuncia está hecha con arreglo a las palabras del estatuto y con bastante precisión a fin de que resulte el delito que se imputa, claro y libre de ambigüedad y puedan los acusados tener conocimiento de cuál ha sido el de que se les acusa. La ley que castiga el delito de juegos, prohibidos fué aprobada al redactarse primeramente el Có-digo Penal que se adoptó en Puerto Rico en el año 1902. En dicha ley tal como fué decretada originalmente no se hacía mención del juego de poker, habiendo existido por varios años cierta duda con respecto a si la legislatura tuvo el propósito' de incluirla en el estatuto. Para dejar resuelta este cuestión,, *261la Legislatura de Puerto Eico en el año 1910 aprobó una ley para enmendar el artículo 299 del Código Penal, en la forma siguiente:
“Toda persona que jugare, tomare parte, o tuviere establecido, abriere o hiciere abrir o que dirigiere como principal o empleado, por alquiler o de otro modo, cualquier juego de faro, monte, ruleta, fanian, poker, siete y media, veintiuna, hokey-pokey o cualquier juego de azar, con barajas, dados, o de cualquier otra clase, por dinero, cheques, crédito, a fichas representando valores, así como toda persona que jugase o apostare a favor o en contra, en cualquiera de dichos juegos prohibidos, será reo de misdemeanor, incurriendo en multa que no excederá de quinientos dollars, o cárcel por un término máximo de seis meses, o ambas penas, las antedichas multa y prisión.”
Desde que fué aprobado este estatuto, el juego de poker en Puerto Eico lia sido un delito de misdemeanor, sin que para nada tenga que ver el sitio en que se lia jugado. Esto resulta completamente claro de una mera lectura que se llaga del artículo a qxie liemos beclio referencia. No es necesario bacer ningún estudio del mismo.
Aun cuando la palabra poker hubiera sido incluida en la primitiva ley, resultaría tan claro este estatuto que cualquier caminante podría acercarse y leerlo, pero cuando ba sido incluida por la legislatura en una ley especial aprobada con tal fin ocbo años después de haber sido decretada la primera, entonces la intención de -la legislatura resulta demasiado clara para poder ser discutida. Indudablemente que el legis-lador tuvo la intención de prohibir el juego de poker en Puerto Eico, y así lo hizo precisamente, pues si se considera la naturaleza misma de dicho juego, se verá que no puede llevarse a cabo sin que medie apuesta de dinero, y que el objeto del mismo es la ganancia de dinero y no otra cosa. He sabido por un experto, que el juego de poker hasta puede jugarse por palillos de dientes, pero nunca se hace a menos que éstos representen moneda legal.
La primera regla de interpretación a la cual están subor-dinadas todas las demás, se refiere a que una ley deberá ser *262interpretada según la intención que aparezca de la faz de dicha ley haber tenido la legislatura, U. S. v. Fisher, 109 U. S. 145; Jones v. The Guaranty Co., 101 U. S., 625; Indianapolis Railroad Co. v. Horst, 93 U. S., 300; United States v. Hogg, 3 Fed. Rep., 294; United States v. Goldenberg, 168 U. S., 102.
También es una regla de interpretación bien establecida que cuando la ley ha sido expresada, en términos claros e ine-quívocos, ya sean, éstos generales o limitados, se entenderá que fue la intención de la legislatura la que aparece clara-mente de los mismos y por consiguiente que no hay lu,gar a hacer ningima interpretación. El Juez Asociado Sr. Lamar hizo referencia y estudió cuidadosamente este principio en el caso de Lake County v. Rollins, 130 U. S., 670, el cual ha sido también observado en los casos de Dewey v. United States, 178 U. S., 521; Calderón v. Atlas Steamship Co., 170 U. S., 280; Yerke v. United States, 173 U. S., 442; Folsom v. United States, 160 U. S., 127; Thornley v. United States, 113 U. S., 313; Doggett v. Florida Railroad Co., 99 U. S., 78; New Lamp Chimney Co. v. Ansonia Brass Co., 91 U. S., 663; Texas v. Chiles (21 Wallace), 88 U. S., 491, y en veintenas de otros casos que pudieran citarse.
No hay necesidad’y pudiera decirse que- es imposible inter-pretar un estatuto a no ser que sea ambiguo, y el artículo 299 del Código Penal no puede ofrecer ambigüedad alguna sino para un criterio microscópico. El tratar de dar una interpretación judicial a términos tan claros e inequívocos, solamente conduce a establecer dudas, no habiendo existido ninguna antes y para confundir el criterio del investigador. Es ocioso tratar de demostrar lo que es cierto por sí mismo. La lógica empleada con tal fin puede dirigir mal o .confundir la inteligencia de una persona, pero no puede dar fuerza algu-na a las convicciones anteriores de los hechos que claramente son evidentes por sí mismos. Mientras más se hable de un estatuto que es tan claro e inequívovo como éste, mayor será la confusión que resulte de la discusión. Desde el primer día que la cuestión fué sometida a este tribunal no tuve duda al-*263guna con respecto a la intención de la legislatura; y el hecho de haber sido necesario nn término de cerca de doce meses para interpretar mía. opinión según la cual esta intención puede resultar oscura tal vez, muestra por sí que la intención es demasiado clara para ser discutida. Los jueces no deben a] interpretar los estatutos y en sus investigaciones en busca de precedentes olvidar que son hombres, sino que deben seguir la norma fiel del sentido común como las demás personas.
La Ley Civil está en perfecta armonía con la Ley Común' con respecto a esta cuestión. El mismo principio referente a la interpretación de estatutos claros y libres de ambigüe-dades que ha sido tomado de las decisiones y Gitados en esta opinión, aparece expresado en términos categóricos en nuestro,. Código Civil que procede del Código Español y por medio de éste de la Ley Eomana. En el primer capítulo del mismo que trata de las leyes, sus efectos y regias generales para su apli-cación, declara en su artículo 13 en término inequívocos el pre-cepto que ^debemos observar.
Dicho artículo es el siguiente:
“Artículo 13. Cuando la ley es clara y libre de toda ambigüedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu. ’ ’
Aunque esta declaración está comprendida en el Código Civil, es de aplicación lo mismo a las leyes pénales que civiles y no existe diferencia en uno u otro caso. En este precepto de nuestro código encontramos sabiduría doblemente purifi-cada, concentrada y reducida a una regla para gobierno de todas las cortes de Puerto Rico. Reconozco su autoridad y aplicación al presente caso, y a todos los casos.
Las leyes de Puerto Rico, según el criterio que tengo de ellas, han sido puestas en los libros estatutarios con el fin de que se cumplan y no creó que- es mi deber tratar de buscar argumentos y hacer una indebida aplicación de autoridades de manera tal que queden anulados los estatutos decretados por el poder legislativo, con elfin de regular la normarle con-*264ducta de nuestro pueblo de acuerdo con los dictados de la sana mpral.
Considerando como considero que la prueba es suficiente, y el estatuto claro y libre de ambigüedades, y que la demanda lia sido presentada de conformidad con el mismo, no abrigo duda alguna con respecto a la culpabilidad d‘e los acusados, y soy de opinión por tanto de que la sentencia debe ser confir-mada.